Case 1:18-cv-02185-LJL Document 273-37 Filed 04/06/20 Page 1 of 5




                     Exhibit III
Case 1:18-cv-02185-LJL Document 273-37 Filed 04/06/20 Page 2 of 5




                                                             SVUS002436
Case 1:18-cv-02185-LJL Document 273-37 Filed 04/06/20 Page 3 of 5




                                                             SVUS002437
Case 1:18-cv-02185-LJL Document 273-37 Filed 04/06/20 Page 4 of 5




                                                             SVUS002438
Case 1:18-cv-02185-LJL Document 273-37 Filed 04/06/20 Page 5 of 5




                                                             SVUS002439
